FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(“First Amendment”) is made and entered into as of this 29th day of April, 2011
by and between HOME HEALTH MEDICAL COMPLEX, LLC, a Delaware limited liability
company (“Seller”); and G&E HC REIT II BENTON HOME HEALTH MOB, LLC, a Delaware
limited liability company, its successors and assigns (“Buyer”).

Recitals

WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement and Escrow Instructions, dated as of April 20, 2011 (the “Purchase
Agreement); and

WHEREAS, Seller and Buyer seek to amend the Purchase Agreement as set forth
below;

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:

1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated in their entirety. Capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Purchase Agreement.

2. Due Diligence Period. Notwithstanding anything to the contrary contained in
the Purchase Agreement, the parties hereby acknowledge and agree that the
definition of “Due Diligence Period” set forth in Section 3.2 of the Purchase
Agreement as “from the Effective Date until April 29, 2011 (such period being
the “Due Diligence Period”)” is hereby deleted and replaced with “from the
Effective Date until May 2, 2011 (such period being the “Due Diligence
Period”)”.

3. Ratifications. Except as specifically herein amended, all terms, provisions,
conditions and exhibits contained in the Purchase Agreement are hereby
confirmed, ratified and restated and shall remain unmodified and in full force
and effect. In the event that any provision of this First Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Purchase
Agreement, the terms of this First Amendment shall govern and control.

4. Counterparts; Signatures. This First Amendment may be executed in any number
of counterparts and by each of the undersigned on separate counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts put together shall constitute but one and the same First Amendment.
Signatures to this First Amendment transmitted by .pdf, electronic mail or other
electronic means shall be treated as originals in all respects for purposes of
this First Amendment.

5. Successors and Assigns. This First Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Remainder of Page Intentionally Left Blank; Signatures Follow on Next Page]

1

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date indicated in the preamble above.

BUYER:

G&E HC REIT II BENTON HOME HEALTH MOB, LLC,
a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

SELLER:

 
HOME HEALTH MEDICAL COMPLEX, LLC,
a Delaware limited liability company
By its Manager:
Landmark Healthcare Properties Fund, LLC, a Delaware series limited liability
company, on behalf of its Home Health Series
By its sole Member:
Landmark Healthcare Companies LLC, a Delaware limited liability company
By: /s/ Nicholas F. Checota
Nicholas F. Checota
President

[Signature page to First Amendment to Purchase and Sale Agreement and Escrow
Instructions]

2